Citation Nr: 1041791	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri



THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and/or adaptive 
equipment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2005 decision by the 
St. Louis, Missouri, Regional Office, which denied the Veteran's 
claim of entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment.  

In February 2009, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in May 2010.  
The case has been returned to the Board for appellate 
disposition.  


FINDINGS OF FACT

1.  The Veteran is service connected for degenerative joint 
disease of the left shoulder, rated as 30 percent disabling; 
degenerative joint disease of the right shoulder, rated as 20 
percent disabling; left knee medial meniscectomy with arthritis, 
rated as 20 percent disabling; degenerative joint disease of the 
right knee, rated as 10 percent disabling; right wrist carpal 
tunnel syndrome, rated as 10 percent disabling; and left wrist 
carpal tunnel syndrome, rated as 10 percent disabling.  

2.  The Veteran's service-connected disabilities do not cause a 
loss or permanent loss of use of one or both feet; a loss or 
permanent loss of use of one or both hands; a permanent 
impairment of vision of both eyes to the required specified 
degree; or ankylosis of one or both knees or of one or both hips.  


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of automobile and/or adaptive 
equipment are not met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 
5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.350(a)(2), 
3.808, 17.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

The Board finds that each of the four content requirements of a 
VCAA notice has been fully satisfied.  The Veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussion in the March 2009 
letter informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's notification 
requirements.  VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, and 
the general notice of the need for any evidence in his 
possession.  

II.  Factual Background

In January 2005, the Veteran submitted an application for 
automobile or other conveyance and adaptive equipment.  In a 
statement in support of claim (VA Form 21-4138), dated in July 
2005, the Veteran stated that he is unable to ambulate because of 
the condition of his bilateral knee disorder.  The Veteran 
further stated that he has arthritis in both knees which causes 
loss of use of the lower extremities.  

The record indicates that the Veteran is service connected for 
degenerative joint disease of the left shoulder, rated as 30 
percent disabling; degenerative joint disease of the right 
shoulder, rated as 20 percent disabling; left knee medial 
meniscectomy with arthritis, rated as 20 percent disabling; 
degenerative joint disease of the right knee, rated as 10 percent 
disabling; right wrist carpal tunnel syndrome, rated as 10 
percent disabling; and left wrist carpal tunnel syndrome, rated 
as 10 percent disabling.  

It is noteworthy that the Veteran suffers from numerous non-
service connected disabilities, including diabetes mellitus, type 
II, with chronic venous stasis ulcers affecting his lower 
extremities, diabetic neuropathy, morbid obesity, degenerative 
arthritis of the hips, and arthritis of the lumbar and cervical 
spine.  

VA progress notes dated from January 2005 to December 2005 
reflect treatment primarily for symptoms related to his diabetes, 
including chronic venous stasis ulcers bilaterally.  These 
records do not reflect any treatment for his service-connected 
disabilities.  

The Veteran was afforded an examination in May 2009; at that 
time, he denied any symptoms of pain, numbness, or tingling in 
his feet.  The Veteran indicated that he is able to walk no more 
than 100 feet, which he attributed to lower back pain and knee 
pain.  The Veteran related that he would be able to walk more 
than 100 feet if the disease of his lumbar spine and knees was 
not present.  The examiner noted that the Veteran has venous 
ulcers of both lower legs with edema of both ankles.  He had an 
infected toenail described in the VA record in February 2009, but 
his condition subsequently healed and is no longer affecting his 
ability to walk or use his feet.  Review of the records did not 
reveal other conditions that involved the feet.  The examiner 
stated that, based on these observations, the Veteran does not 
have loss of mobility due to his current back and knee 
conditions, but continues to be able to use his feet for walking.  
In addition, his ability to walk is not limited by foot symptoms.  

The examiner also noted that, neither strength nor dexterity of 
the Veteran's hands is decreased, and he is able to use his hands 
to drive his motor scooter.  Based on his observations and review 
of the claims folder, the examiner stated that the Veteran does 
have chronic symptoms because of his service-connected carpal 
tunnel syndrome, but that this condition is not severe enough to 
prevent use of his hands.  The examiner further noted that the 
Veteran is able to bend his knees freely, and does not have 
decreased range of motion of his knees.  Based on those 
observations, the examiner concluded that the Veteran's 
degenerative joint disease has not become severe enough to cause 
ankylosis of either of his knees.  

III.  Analysis

The Veteran asserts the extent of his bilateral knee disorder 
renders him eligible for automobile adaptive equipment.  The 
Veteran contends that he has lost the use of one or both of his 
legs due to his service-connected knee disorders.  

In relation to the matter at hand, the Board will discuss the 
potentially relevant service-connected disabilities.  These 
include the bilateral knee disorders, bilateral wrist and 
bilateral shoulder disorders.  Loss of use of a hand or foot 
exists when there is no effective function remaining other than 
that which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of a 
suitable prosthetic appliance.  See 38 C.F.R. § 4.63.  

In this case, there is no loss of the feet.  Moreover, loss of 
use of one or both feet is not apparent from a review of the 
record.  Significantly, following the VA examination in May 2009, 
the examiner stated that the Veteran denied any symptoms of pain, 
numbness, or tingling of his feet.  It was noted that the Veteran 
had had an infected toenail described in the VA record in 
February 2009, but his condition subsequently healed and was no 
longer affecting his ability to walk or use his feet.  Review of 
the records did not reveal other conditions that involved the 
feet.  The examiner stated that, based on these observations, the 
Veteran did not have loss of mobility due to his current back and 
knee condition, but continued to be able to use his feet for 
walking.  In addition, his ability to walk is not limited by foot 
symptoms.  

Regarding the shoulders and wrists, the Board notes that the 
Veteran complained of numbness and tingling of his hands; he also 
reported sudden decreased in strength and inability to grip tools 
or other things reliably with either hand.  The evidence, 
however, does not reflect the loss of use of hands.  The examiner 
specifically noted that neither strength nor dexterity of the 
Veteran's hands was decreased, and he is able to use his hands to 
drive his motor scooter.  The examiner observed that the Veteran 
did have chronic symptoms because of his service-connected carpal 
tunnel syndrome, but the condition was not severe enough to 
prevent the use of his hands.  As such, the Board concludes that 
the evidence has not demonstrated the loss of use of either hand.  

The Veteran has no service-connected disability that pertains to 
vision or to the eyes more generally.  

In short, the evidence of record does not suggest that the 
Veteran meets the definition for loss or permanent loss of use of 
a hand or foot.  The VA examiner's report suggests some deficits 
but not those that would equate to loss that would equate to 
function that would be equally well performed by a prosthesis.  
Indeed, the examiner specifically opined that loss of use was not 
caused by service-connected disability.  Because the evidence 
fails to reflect the permanent loss or loss of use of either foot 
or either hand and because there is no service-connected 
impairment of vision of both eyes, the Veteran is not an 
"eligible person" and is not entitled to financial assistance in 
acquiring an automobile or other conveyance and adaptive 
equipment.  38 U.S.C.A. § 3902(a), (b); 38 C.F.R. § 3.808(b)(1).  

The Veteran may be entitled to adaptive equipment only if he is 
entitled to VA compensation for ankylosis of, in pertinent part, 
one or both knees, or one or both hips.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 17.156.  While the Veteran is in 
receipt of service connection for left knee medial meniscectomy 
with arthritis and degenerative joint disease of the right knee, 
the knees are not shown to be ankylosed.  To be sure, the Veteran 
suffers from chronic knee pain in both knees and experiences 
difficulty walking.  The record, however, fails to establish 
ankylosis of either knee.  The VA examiner stated that the 
Veteran is able to bend his knees freely, and does not have 
decreased range of motion of his knees.  He concluded that the 
Veteran's degenerative joint disease has not become severe enough 
to cause ankylosis of either of his knees.  As such he is not 
eligible for financial assistance in purchasing adaptive 
equipment only on the basis of ankylosis of one or both knees.  
Id.  

Because the Veteran does not meet the criteria for certification 
for assistance in the purchase of an automobile and/or adaptive 
equipment, the appeal is denied.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. §§ 3.350, 3.808, 17.156.  

For all the foregoing reasons, the Board finds that the claim for 
assistance in the purchase of an automobile with adaptive 
equipment or adaptive equipment alone must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and/or adaptive 
equipment is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


